Case 5:20-cv-00994-XR Document11 Filed 12/08/20 Page 1 of 6

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

VIMAL PATEL, §
§
Petitioner, §
§

v. § SA-20-CA-994-XR
§
WILLIAM BARR, CHAD WOLF, §
DANIEL BIBLE, MATTHEW T. §
ALBENCE, and CHARLES VONDRA, §
§
Respondents. §

REPORT AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Xavier Rodriguez:

This Report and Recommendation concerns Respondents’ Motion to Dismiss for Lack of
Jurisdiction. (Docket Entry 7.) Pretrial matters in this case have been referred to the undersigned
for consideration. (See Docket Entry 3.) For the reasons that follow, I recommend that |
Respondents’ Motion (Docket Entry 7) be GRANTED.

I. Jurisdiction.

Petitioner asserts this Court’s jurisdiction under 28 U.S.C. §§ 1331, 1346, and 2241.
(Docket Entry 1, at 3.) I have authority to issue this Report and Recommendation pursuant to 28
U.S.C. § 636(b)(1)(B).

Il. Background.

Petitioner, a native and citizen of India, arrived in the United States on December 14, 2019,
when he was detained by U.S. Immigration and Customs Enforcement (“ICE”). (Docket Entry 1,
at 6.) He has been in custody since his arrival. (/d.) Petitioner applied for asylum, but his

application was denied by an immigration judge on July 25, 2020. (/d.) He appealed the decision
Case 5:20-cv-00994-XR Document11 Filed 12/08/20 Page 2 of 6

to the Board of Immigration Appeals, and his removal is stayed pending the Board’s decision.
(d.) |

Petitioner, who was detained at the Limestone County Detention Center in Groesbeck,
Texas,! initiated this habeas corpus action on August 25, 2020, challenging the conditions of his
immigration detention as violating the Fifth and Eighth Amendments of the U.S. Constitution and
the Immigration and Nationality Act. (Docket Entry 1, at 8-13.) The basis for his challenge is the
health risks posed by COVID-19 for those held in ICE custody. Petitioner alleges that, although
he was exhibiting systems of a COVID-19 infection, ICE officers refused to test or treat him for
the disease, or otherwise attend to his medical needs. (/d. at 6.)* Petitioner asserts that he is
especially susceptible to COVID-19 complications because of his pre-existing asthma condition.
(Id.) He requests his immediate release while he awaits further immigration proceedings. (Id. at
8.)

Respondents seek dismissal of this action on the grounds that Petitioner’s challenge is to
the conditions of his confinement, and that a habeas petition is not the appropriate vehicle for
making such a challenge. (Docket Entry 7.)

III. Analysis.
Petitioner’s habeas petition challenges the procedures and policies governing how ICE

detainees at the Limestone County Detention Center are housed and treated with respect to

 

' Groesbeck is located in Limestone County, in the Waco Division of the Western District
of Texas. See 28 U.S.C. § 124(d)(2). In light of the undersigned’s recommendation that the case
be dismissed for lack of subject matter jurisdiction, there is no need for the Court to consider a
divisional transfer for the matter. See 28 U.S.C. § 1404(a).

? Petitioner states that, as of August 22, 2020, there were 22 inmates at the Limestone
facility who had tested positive for COVID-19. (Jd. at 7.)

2
Case 5:20-cv-00994-XR Document11 Filed 12/08/20 Page 3 of 6

COVID-19. As Respondents correctly contend, conditions-of-confinement claims are not
cognizable in habeas. Although Petitioners seeks release from detention, his claims challenge the
conditions of his confinement, not its fact or duration.

Petitioner does not challenge the cause of his original detention or Respondents’ legal
authority to continue that detention, absent the risks posed by COVID-19. Petitioner concedes that
Respondents have an interest in detaining him to effectuate his removal, but he contends that this
interest does not justify his detention in the current circumstances because of his “inability to
physically distance from others” and because of “the lack of cleaning supplies and safety measures
and protective equipment in the detention center.” (Docket Entry 1, at 10.) Each of his causes of
action is expressly premised on “the conditions of detention.” (See Docket Entry 1, at 8 (Count
One), 11 (Count Two), 12 (Count Three).) Such claims clearly concern the conditions in which
Petitioner is confined, not the fact or duration of confinement.

It is well settled that claims challenging a detainee’s conditions of confinement are properly
pursued as civil rights challenges under 42 U.S.C. § 1983 or Bivens’; they are not generally
cognizable in habeas. See, e.g., Carson v. Johnson, 112 F.3d 818, 820 (Sth Cir. 1997). Although
the line between these two types of claims can blur when a detainee challenges an unconstitutional
condition of confinement or procedure that affects the timing of his or her release from custody,
the Fifth Circuit follows “a simple, bright-line rule” for such situations. Jd. “If a favorable
determination .. . would not automatically entitle [the detainee] to accelerated release, the proper
vehicle is a § 1983 suit.” Jd; see also Schipke v. Van Buren, 239 F. App’x 85, 86 (Sth Cir. 2007)

(same, Bivens action).

 

3 Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
3
Case 5:20-cv-00994-XR Document11 Filed 12/08/20 Page 4 of 6

In this case, Petitioner’s challenges to the conditions of his confinement, even if successful,
would not necessarily result in accelerated release from custody. Instead, for example, a proper
remedy could very well involve injunctive relief to address the allegedly unsafe practices or
conditions. See Lineberry v. United States, 380 F. App’x 452, 453 (Sth Cir. 2010). The fact that
Petitioner seeks release cannot convert conditions-of-confinement claims into a habeas request.

As the Government contends (Docket Entry 7, at 2), courts in this District and around the
Fifth Circuit have come to the consensus that a petitioner may not challenge the conditions of
confinement related to COVID-19 by way of a habeas petition. See, e.g., Gaona v. U.S. Dep’t of
Homeland Sec., No. SA-20-CV-00473-FB-RBF, 2020 WL 6255411 (Sept. 11, 2020),
recommendation adopted, 2020 WL 6255410 (W.D. Tex. Oct. 22, 2020); Debnam v. Salazar, No.
SA-20-CV-1048-FB, 2020 WL 5416513, at *1 (W.D. Tex. Sept. 9, 2020); Cleaver v. Ma’at, No.
A-20-CV-00539-LY 2020 WL 6156591 (W.D. Tex. Aug. 18, 2020), recommendation adopted,
Beswick v. Barr, No. 5:20-CV-98-DCB-MTP, 2020 WL 3520312, at *2 (S.D. Miss. June 29,
2020); Ambriz v. United States, No. 4:20-CV-568-P, 2020 WL 3066861, at *2 (N.D. Tex. June 5,
2020); Drakos v. Gonzalez, No. H-20-1505, 2020 WL 2110409, at *1 (S.D. Tex. May 1, 2020).
Petitioner provides no basis to depart from this consensus in his case.

Like other courts that have addressed similar contentions, the undersigned is “not without
sympathy for Petitioners and their current predicament, considering the “extraordinary and unique
public-health risk to society” which COVID-19 presents. Gaona, 2020 WL 6255411, at *5 (citing
Sacal-Micha v. Longoria, 449 F. Supp. 3d 656, 665 (S.D. Tex. Mar. 27, 2020)). Moreover, the
undersigned acknowledges the difficulties Petitioner may face in bringing a Bivens action. See

Gaona, 2020 WL 6255411, at *5. But sympathy, however justified, cannot provide the Court with
Case 5:20-cv-00994-XR Document11 Filed 12/08/20 Page 5 of 6

jurisdiction over Petitioner’s claims.
IV. Conclusion.

For the reasons set out above, I recommend that Respondents’ Motion to Dismiss for Lack
of Jurisdiction (Docket Entry 7) be GRANTED.
V. Instructions for Service and Notice of Right to Object.

The United States District Clerk shall serve a copy of this Report and Recommendation on
all parties by either (1) electronic transmittal to all parties represented by attorneys registered as a
“filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified
mail, return receipt requested. Written objections to this Report and Recommendation must be
filed within fourteen (14) days after being served with a copy of same, unless this time period is
modified by the district court. 28 U.S.C. § 636(b)(1); FED. R. Civ. P. 72(b). The party shall file
the objections with the clerk of the court, and serve the objections on all other parties. A party
filing objections must specifically identify those findings, conclusions or recommendations to
which objections are being made and the basis for such objections; the district court need not
consider frivolous, conclusive or general objections. A party’s failure to file written objections to
the proposed findings, conclusions and recommendations contained in this report shall bar the
party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149-52
(1985); Acufia v. Brown & Root, Inc., 200 F.3d 335, 340 (Sth Cir. 2000). Additionally, failure to
file timely written objections to the proposed findings, conclusions and recommendations
contained in this Report and Recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal
Case 5:20-cv-00994-XR Document11 Filed 12/08/20 Page 6 of 6

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass'n, 79 F.3d 1415,

ba (Mp.

Heyry J{Bémporall
United States Magistrate Judge

1428-29 (Sth Cir. 1996) (en banc).

SIGNED on December 8, 2020.
